DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In the last line “drove” should be “drive”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding claim 16, it teaches a program stored in a memory that the specification describes “may” be a non-transitory device.
Regarding claim 17, it teaches a computer readable medium that the specification also describes as “may” be a non-transitory medium.
The language described in the specification does not exclude that the memory or computer readable medium can be transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, CN108983499 (translation provided through US Patent No. 11,150,509).
Regarding claim 1, Liu teaches a backlight module (figs. 1-6; [0024-0036]), comprising: a substrate; a plurality of light sources (fig. 4 and 6) that are arranged to at least form a first light-emitting region, a second light-emitting region, and a third light-emitting region; a quantum dot layer is located on a side of the point light sources away from the substrate; the quantum dot layer comprises a first light exiting region, a second light exiting region, and a third light exiting region; the vertical projection of the first light-emitting region on the substrate and the vertical projection of the first light exiting region on the substrate have an overlapping region, the vertical projection of the second light-emitting region and the vertical projection of the second light exiting region on the substrate have an overlapping region, and the vertical projection of the third light-emitting region on the substrate and the vertical projection of the third light 
Regarding claim 2, Liu teaches wherein material of the first light exiting region, the second light exiting region, and the third light exiting region is quantum dot (fig. 3 and accompanying text).
Regarding claim 3, Liu teaches wherein the light exiting layer is a quantum dot layer, and the first light exiting region is a first quantum dot region, the second light exiting region is a second quantum dot region, and the third light exiting region is a third quantum dot region (fig. 4 and accompanying text).
Regarding claim 8, Liu teaches wherein the first quantum dot region, the second quantum dot region and third quantum dot region have a same shape and size (figs. 3, 4 and 6).
Regarding claim 13, Liu teaches wherein light emitted from the first light exiting region is red light, light emitted from the second light exiting region is green light, and light emitted from the third light exiting region is blue light (fig. 4 and accompanying text).
Regarding claim 14, it is a display device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 15, it is a method of claim 14 and is rejected on the same grounds presented above.
Regarding claim 16, it is an electronic apparatus of claim 15 and is rejected on the same grounds presented above.

Regarding claims 18-20, Liu teaches a liquid crystal display panel (fig. 3, 4 and 6); wherein the liquid crystal display panel is disposed on a side of the light exiting layer of the backlight module (figs. 3, 4 and 6); and the liquid crystal display panel further comprises a display driving module, wherein the display driving module is configured to receive same image information as backlight driving modules (inherent that a backlight module would include a driving module in order to drive the display, see figs. 2, 3, 4, and 6).
Allowable Subject Matter
Claims 4-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggest the specific elements comprising the specific combination or layout described in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622